AO 450 (GAS Rev 10/03) Judgment in a Civil Case

cls decd ase MALIDT
ys - ydooke Md

United States District Court... .. ». >;

Southern District of Georgia C S
> SX owe a

MARDONIA PERGUERO,

Petitioner,
JUDGMENT IN A CIVIL CASE
V. CASE NUMBER: CY519-121
TRACY JOHNS,
Respondent.

Ol Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with the Order of the Court entered this 30th day of March 2020, granting
Petitioner's Motion to Voluntarily Dismiss his § 2241 Petition without prejudice and denying as

moot Respondent's Motion to Dismiss. Judgment is hereby entered, and this case stands closed.

a

HQN. LISA GODBEY WOOD, JUDGE
ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

Mc Ve h 4 ( / WW Ze Scott L. Poff

Clerk

Approved by:

 

 

 

Date

Candy, Mable,

(By) Depuf/ Clerk

 

GAS Rev 10/1/03
